COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTIONS

Appellate case name:         In the Interest of K. L. W., A Child

Appellate case number:       01-18-00485-CV

Trial court case number:     2017-02559J

Trial court:                 314th District Court of Harris County

        This Court’s October 11, 2018 Order on Motion had granted the pro se appellant
R.D.W.’s motion for access to the appellate records and for an extension of time to file a
pro se Anders response within 20 days of the date of that order, or by October 31, 2018.
On October 22, 2018, appellant B.B.C. and R.D.W. filed a second pro se motion for an
extension of time to file R.D.W.’s initial pro se response to his Anders brief and B.B.C.’s
final response to her Anders brief. Appellants’ motion does not specify the length of their
extension, but it also states that, while the trial clerk mailed records to R.D.W., they are
missing some hearing records and some of the clerk’s records.1 On November 2, 2018,
appellants filed a motion to compel the trial clerk to comply with this Court’s October 11,
2018 Order, and on November 5, 2018, they filed a “Partial Response to Anders and Motion
for Order for 4th Amendment/Initial Hearing.”


       The Court grants appellants’ second motion for an extension of time to file a pro se
response to the Anders briefs. Appellant B.B.C.’s and R.D.W.’s final pro se responses to
their counsel’s Anders briefs shall be filed by November 14, 2018, but appellants are
warned that no further extensions will be granted because this is a termination appeal
with a December 5, 2018 compliance response deadline. If appellants request additional
records, the proper procedure to supplement the records is by a written request to the district
clerk for the clerk’s record and to the court reporter for the reporter’s record. See TEX. R.



1
       On October 26, 2018, appellants filed a motion to transfer, which is being forwarded to
       the Texas Supreme Court. On November 6, 2018, the en banc Court denied appellants’
       motion to recuse Justice Higley.
APP. P. 34.5(c)(1), 34.6(d). Appellants’ motions to compel and for order for 4th
Amendment/Initial Hearing are denied.


       Finally, the Clerk of this Court is directed to mark all other pending pro se motions,
including the motions for rehearing and rehearing en banc, as carried with the case to be
decided by the panel with the merits of the appeal.


       It is so ORDERED.
Judge’s signature: ___/s/ Laura C. Higley______
                    Acting individually  Acting for the Court
Date: __November 9, 2018____




                                             2